             Case 2:15-cv-00061-cr Document 149 Filed 05/03/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                           FOR THE
                                    DISTRICT OF VERMONT



ESTATE OF WAYNE BRUNETTE by                                 )
BARBARA BRUNETTE,as Personal                                )
Representative and Administratrix of the                    )
ESTATE OF WAYNE BRUNETTE, and                               )
BARBARA BRUNETTE,Individually,                              )


                       Plaintiffs,                          )


        v.                                                  )

                                                                          Case   No. 2:15-cv-61
CITY OF BURLINGTON,VERMONT;CITY
OF BURLINGTON POLICE DEPARTMENT,                            )
CHIEF MICHAEL SCHIRLING, in his                             )
Individual and Official Capacities; CPL.                    )
ETHAN THIBEAULT;in his Individual and                       )
Official Capacities; CPL. BRENT NAVARI, in                  )
his Individual and Official Capacities.                     )

                       Defendants.                          )


                 STIPULATED MOTION TO DISMISS WITH PREJUDICE
                              ALL CLAIMS AGAINST
                           CHIEF MICHAEL SCHIRLING,
                  CPL. ETHAN THIBAULT AND CPL. BRENT NAVARI

        Pursuant to F.R.C.P.   41(a)(l)(A)(ii), Plaintiffs hereby dismiss this    case   against Chief

Michael Schirling, Cpl. Ethan Thibault, and Cpl. Brent Navari, with prejudice, without right of

appeal, and with each party to bear its   own   costs and   attorney's fees. Defendants stipulate to this

dismissal.

April 30, 2019                                          ADLER & MCCABE


                                                  By /s/ Steven A. Adler
                                                        Steven A. Adler
                                                        1194 Main Street, Suite 104
                                                        P.O. Box 189
                                                        St. Johnsbury, Vermont 05819-0189
                                                        Telephone: 802-748-8161


                                                    1
              Case 2:15-cv-00061-cr Document 149 Filed 05/03/19 Page 2 of 2



April 30,    2019                             KIRKPATRICK & GOLDSBOROUGH
                                              PLLC


                                         By /s/ Richard Goldsborouah
                                              Richard Goldsborough
                                              Jennifer Agnew
                                              1233 Shelburne Road Suite E-1
                                              South Burlington,Vermont 05403
                                              Telephone: 802-651-0960

                                              ATTORNEYS FOR PLAINTIFFS




April 30,    2019                              DOWNS RACHLIN MARTIN PLLC




                                               By   /s/Tristram J. Coffin
                                               Tristram J. Coffin
                                               Jennifer E. McDonald
                                               199 Main Street
                                               P.O. Box 190
                                               Burlington, VT 05402-0190
                                               Telephone: 802-863-2375
                                               Fax: 802-862-7512

                                               ATTORNEYS FOR DEFENDANTS CITY
                                               OF BURLINGTON,   VERMONT;CHIEF
                                               MICHAEL SCHIRLING, IN HIS
                                               INDIVIDUAL AND OFFICIAL
                                               CAPACITIES; CPL. ETHAN THIBAULT;
                                               IN HIS INDIVIDUAL AND OFFICIAL
                                               CAPACITIES; CPL. BRENT NAVARI, IN
                                               HIS INDIVIDUAL AND OFFICIAL
                                               CAPACITIES.



19215102.1




                                          2
